Case 5:18-cv-00185-KGB Document 13-4

—,

Filed 01/25/19 Page 1 of 2

—

EEOC Form S (11/09)

 

CHARGE OF DISCRIMINATION Charge Presented Ta: Agency(ies) Charge No(s):

This form is affecied by the Privacy Act of 1974, See encloged Privacy Act
Statement and other information before completing thie form.

 

493-2016-00340

 

 

 

 

 

 

and EEOC
Stale or local Agancy, if any
Name (‘adicate Mr, Ms., Mrs ) Home Phone (Inc). Area Code) Date of Birth
Dr, Celeste M. Alexander (870) 850-7119 05-28-1980

 

Streat Address City, State and ZIP Code

6001 S. Cedar Street, Pine Bluff, AR 71603

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Believe
Discriminated Against Me or Others. (/f more than two, list under PARTICULARS below.)

 

Nama No Employees, Members Phone No. (include Aroa Code)

 

 

 

 

PINE BLUFF SCHOOL DISTRICT 101 - 200 (870) 543-4310
Slreat Addrase Clty, State and ZIP Code

711 W. 11th Street, Pine Bluff, AR 71601

Name No. Employses, Members Phone No. (include Area Cado)

 

 

 

Street Address City, State and ZIP Code

 

DATE(S) DISGRIMINATION TOOK PLACE

DISGRIMINATION BASED ON (Check appropriate boris)

[| RACE [| COLOR | | SEX

Earllest

08-01-2015

[| RELIGION [| NATIONAL ORIGIN

Latest

{2-01-2015

X | RETALIATION [| GENETIC INFORMATION

CONTINUING ACTION

 

 

THE PARTIGULARS ARE (if additfonal paper is needed, attach exira Sheot{s)):

| was hired September 19, 2014, as a Math Lab Coordinator/Math Teacher. | was identified for RIF in
April 2015. I filed a sexual harassment complaint against my Principal in June 2015. | was not hired
for the next school year and my employer hired uncertified and lesser-qualified math teachers in
August 2015.

I was told that | would never be rehired for making false allegations.

1 believe | was not rehired in retaliation for filing sexual harassment allegations in violation of Title VII
of the Civil Rights Act of 1964, as amended.

 

 

I want thls charge filed with both the GEQC and the State or local Agency. if any, |
vill advise the agencies if | change my address or phone number and | will
cooperate fully with them in the proeassing of my charge in accordance with their

 

  

NOTARY — When necessary for Stale cal Poenfy Requirements
KS >
“<3 Bs

| swear of affirm that | havatead the above charge andt 15 true to

 

procedures

 

 

       
     
     

| declare under penalty of perjury that the above is true and correct.

the best of my knowledgd, | imam amped it = 2)

SIGNATURE OF COMPLAIN
DEC 0 1 2015

OREPCRE ME THIS RATE

  

SUBSCRIBED AND SWOR

Dec 01, 2015 (pfanth, day, year

Date

 

 

 

 

| ‘d €169 "ON 6657051051
Case 5:18-cv-00185-KGB Document 13-4 Filed 01/25/19 Page 2 of 2

7 —~
GP Enclosure wilh EEOC Form 5 (11/09)

Privacy Act STATEMENT: Under the Privacy Act of 1974, Pub. Law 93-579, authority to request
personal data and its uses are:

1. FoRmM NUMBER/TITLE/DATE. EEOC Form 5, Charge of Discrimination (11/09).
2. AUTHORITY, 42 U.S.C. 2000e-5(b), 29 U.S.C. 211, 29 U.S.C. 626, 42 U.S.C, 12117, 42 U.S.C. 2000ff-6.

3. PRINCIPAL PURPOSES. The purposes of a charge, taken on this form or otherwise reduced to
writing (whether later recorded on this form or not) are, as applicable under the EEOC anti-
discrimination statutes (EEOC statutes), to preserve private suit rights under the EEOC statutes,
to invoke the EEOC's jurisdiction and, where dual-filing or referral arrangements exist, to begin
state or local proceedings.

4. Routine Uses, This form is used to provide facts that may establish the existence of matters
covered by the EEOC statutes (and as applicable, other federal, state or local laws). Information
given will be used by staff to guide its mediation and investigation efforts and, as applicable, to
determine, conciliate and litigate claims of unlawful discrimination. This form may be presented to
or disclosed to other federal, state or local agencies as appropriate or necessary in carrying out
EEOC's functions. A copy of this charge will ordinarily be sent to the respondent organization
against which the charge is made.

5. WHETHER DISCLOSURE IS MANDATORY; EFFECT OF NOT GIVING INFORMATION. Charges must be
reduced to writing and should identify the charging and responding parties and the actions or
policies complained of. Without a written charge, EEOC will ordinarily not act on the complaint.
Charges under Title VI, the ADA or GINA must be sworn to or affirmed (either by using this form
or by presenting a notarized statement or unsworn declaration under penalty of perjury); charges
under the ADEA should ordinarily be signed. Charges may be clarified or amplified later by
amendment. It is not mandatory that this form be used to make a charge.

NOTICE OF RIGHT TO REQUEST SUBSTANTIAL WEIGHT REVIEW

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-files charges
with EEOC will ordinarily be handled first by the FEPA. Some charges filed at EEOC may also be
first handled by a FEPA under worksharing agreements. You will be told which agency will handle
your charge. When the FEPA is the first to handle the charge, it will notify you of its final —
resolution of the matter. Then, if you wish EEOC to give Substantial Weight Review to the FEPA's
final findings, you must ask us in writing to do so within 15 days of your receipt of its findings.
Otherwise, we will ordinarily adopt the FEPA's finding and close our file on the charge.

Notice OF NON-RETALIATION REQUIREMENTS

Please notify EEOC or the state or local agency where you filed your charge if retaliation is
taken against you or others who oppose discrimination or cooperate in any investigation or
lawsuit concerning this charge. Under Section 704(a) of Title VII, Section 4(d) of the ADEA,
Section 503(a) of the ADA and Section 207(f) of GINA, it is unlawful for an employer to
discriminate against present or former employees or job applicants, for an employment agency to
discriminate against anyone, or for a union to discriminate against its members or membership
applicants, because they have opposed any practice made unlawful by the statutes, or because
they have made a charge, testified, assisted, or participated in any manner in an investigation,
proceeding, or hearing under the laws. The Equal Pay Act has similar provisions and Section
503(b) of the ADA prohibits coercion, intimidation, threats or interference with anyone for
exercising or enjoying, or aiding or encouraging others in their exercise or enjoyment of, rights
under the Act.

( ‘d £169 ON 1665705105) WE7'S 9100 9C ‘L)0
